 



Exhibit 10.9.1
FIRST AMENDMENT TO REPLACEMENT CARRIER AGREEMENT
     THIS FIRST AMENDMENT TO REPLACEMENT CARRIER AGREEMENT (this “Amendment”) is
made and entered into as of June 28, 2005 by and between by Hartford Fire
Insurance Company, Hartford Casualty Insurance Company, and Twin City Fire
Insurance Company (collectively “Hartford”), and Proformance Insurance Company,
(“Proformance”). Capitalized terms used but not defined in this Amendment have
the meanings given them in the Replacement Carrier Agreement between Hartford
and Proformance dated as of May 6, 2005 (the “Original Agreement”).
WITNESSETH
     WHEREAS, the Original Agreement memorializes the terms pursuant to which
Hartford would transfer to Proformance the obligations of Hartford to offer
renewals, the Renewal Rights on the New Jersey Personal Business as of the
Nonrenewal Date and Proformance would acquire the Renewal Rights (the
“Transaction”).
     WHEREAS, Original Agreement contains certain conditions to closing,
including, without limitation, the approval of the Commissioner of Banking and
Insurance of the State of New Jersey (“Commissioner”) for the Transaction set
forth in this Agreement;
     WHEREAS, the Commissioner has not yet approved the Transaction and the
Original Agreement provides that either party may terminate the Original
Agreement if the Transaction has not closed by July 1, 2005 (the “Termination
Date”).
     WHEREAS, Hartford and Proformance have agreed to amend the Original
Agreement to extend the Termination Date until September 1, 2005
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and agreements set forth, the parties
hereto agree as follows:
          1. The date “July 1, 2005” in Section VII(A)(4) of the Original
Agreement is deleted in its entirety and the date “September 1, 2005” is
inserted in lieu thereof.
          2. Except as otherwise expressly provided by this Amendment, all of
the terms, conditions and provisions of the Original Agreement shall remain the
same, and the Original Agreement as amended hereby, shall continue in full force
and effect. This Amendment and the Original Agreement shall be read and
construed as one instrument.
          3. This Amendment may be executed in any number of counterparts, each
of which will be deemed an original and all of which will be treated as a single
instrument. Facsimile signatures will be accepted as originals.
[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of June 28,
2005.

     
 
  PROFORMANCE INSURANCE COMPANY
 
   
 
  By: /s/ James V. Gorman
 
   
 
  Name: James V. Gorman
Title: Chief Executive Officer

            HARTFORD FIRE INSURANCE COMPANY
      By:   /s/ Daniel T. Kelly         Name:   Daniel T. Kelly        Title:  
Assistant Vice President     

            HARTFORD CASUALTY INSURANCE COMPANY
      By:   /s/ Daniel T. Kelly         Name:   Daniel T. Kelly        Title:  
Assistant Vice President     

            TWIN CITY FIRE INSURANCE COMPANY
      By:   /s/ Daniel T. Kelly         Name:   Daniel T. Kelly        Title:  
Assistant Vice President     

 